 1   Gregory J. Kuykendall, Bar # 012508
     Amy P. Knight, Bar # 031374
 2
     KUYKENDALL & ASSOCIATES
 3   531 S Convent Avenue
 4   Tucson, AZ 85701
     (520) 792-8033
 5   greg@kuykendall-law.com
 6   amyknight@kuykendall-law.com
 7   Attorneys for Defendant Scott Daniel Warren
 8
                           UNITED STATES DISTRICT COURT
 9
                                  DISTRICT OF ARIZONA
10
11   United States of America,                 )
12                                             )   No.CR-18-00223-001-TUC-RCC(DTF)
                   Plaintiff,                  )
13                                             )   REPLY IN SUPPORT OF MOTION
14   vs.                                       )   TO ADMIT EVIDENCE OF
                                               )   POSSIBLE BIAS OR PREJUDICE
15   SCOTT DANIEL WARREN,                      )   AFFECTING GOVERNMENT
16                                             )   WITNESSES
                   Defendant.                  )
17
                                               )
18
              The government does not contest the notion that the defense must be allowed
19
     to cross-examine its witnesses for bias, nor that the defense can introduce extrinsic
20
     evidence of bias. Rather, it argues, by selectively quoting from the evidence, that the
21
     items defendant seeks to introduce do not demonstrate bias. If that is the case, then
22
     the government has nothing to worry about; the evidence will not damage its
23
     witnesses’ credibility in the eyes of the jury. But because, as the government has
24
     previously admitted and argued before this Court, the evidence allows an inference
25
     of bias, the defense must be permitted to present it, and the jury can decide.
26
           1. Agent Marquez’s Communications
27
             The government first argues that Marquez’s report and text messages with
28
 1   FWS employees “do not support any inference of bias.” Resp. (Doc. 326) at 3.

 2   Crucially, the government never acknowledges Marquez’s admission that he

 3   researched Dr. Warren prior to surveilling the Barn—a fact that the prosecutor

 4   himself assured this Court “implies that he had a bias against No More Deaths and

 5   potentially Mr. Warren.” RT 5/30/19 at 26-17. That was the government’s earlier

 6   strategically argued position—yet now, without explanation, it tells this Court that

 7   the exact same information does “not support any inference of bias.”

 8         Regarding the report, the government claims that Marquez “does not

 9   characterize or improperly focus on the defendant’s views on immigration.” Resp.

10   at 3. But it fails to acknowledge that Marquez found it important that Dr. Warren

11   “organizes and recruits college students” or appears in “various online college

12   newspapers such as Northern Arizona University’s ‘The Lumberjack’ and local

13   news websites describing his participation in humanitarian efforts with NMD.” Nor

14   does it offer any support whatsoever for its claim that Marquez’s reference to Dr.

15   Warren’s public speaking on immigration issues could not indicate possible bias.

16   Public speaking is not suspicious; to the contrary, it is First Amendment-protected

17   activity. Marquez’s inclusion of these observations in a report that was supposed to

18   document the reasons for his arrest of Dr. Warren supports an inference that he

19   disagreed with Dr. Warren’s constitutionally-protected views and that disagreement

20   influenced his investigation.

21         Regarding Marquez’s text exchanges with FWS employees, the government

22   acknowledges that one FWS employee was “sending BPA Marquez information

23   about individuals other than the defendant believed to be associated with No More

24   Deaths who applied for permits at the Cabeza Prieta National Wildlife Refuge.”

25   Resp. at 4. It then asserts that “[n]othing about this text conversation suggests that

26   BPA is improperly targeting NMD or the defendant.” Id. But it provides no

27   legitimate reason why Marquez, whose duties involve enforcing immigration laws,

28   was collecting information on people who properly obtained permits to enter a



                                               2
 1   National Wildlife Refuge. Nor does it attempt to explain why Marquez’s tone—for

 2   instance, saying “Oh sweet” when told “8 of them showed up last week,” and

 3   referring to volunteers as “bean droppers”—and the fact that, weeks before the

 4   arrest, he was discussing Dr. Warren with others, would not give the jury reason to

 5   doubt his objectivity.

 6         Regarding the second text string, the government asserts “[t]here is nothing in

 7   the text conversation to suggest that BPA Marquez or anyone else is attempting to

 8   ‘track’ the defendant.” The evidence clearly shows otherwise. See SE Exh. 2. First,

 9   the FWS employee sends Marquez a photo of a permit for refuge entry, including

10   vehicle information; Marquez says “That ford truck is at the barn now I think.” His

11   next message is cut off in what the government disclosed, but visible at the bottom

12   of the screen is part of what appears to be a photograph of an object labeled

13   “GPSmap 62s,” which is the model number of a type of handheld GPS device. Their

14   next exchange begins when the FWS employee says that the “barn is active this

15   morning,” and Marquez says, “I wonder when they came in.” Then comes the only

16   exchange the government mentions, in which Marquez provides FWS with Dr.

17   Warren’s home address (how he got it, he never says) so FWS can serve a summons.

18   The government’s version omits the rest of that conversation: the FWS employee

19   tells Marquez about the various vehicles he observes at the Barn, including that

20   “Warrens POV [privately owned vehicle] is there as well,” and “the marroon [sic]

21   truck and green truck left loaded ten minutes ago.” Again, Marquez’s response is cut

22   off in the document the government disclosed; it says “Ok I got an interview in ajo

23   to do and then I’ll—” – the government has not provided the rest of the message,

24   presumably indicating what Marquez intended to do with that information. This is

25   the exchange the government characterized as containing nothing to suggest anyone

26   was trying to track the defendant.

27         Nor does the government acknowledge the fact that Marquez never treated

28   these conversations as part of his official investigation. If he had collected this



                                              3
 1   information as part of any legitimate investigation, surely he would have

 2   documented it in investigative reports at the time. He never did; he only reported it

 3   months later, after the government had filed felony charges, and even then he falsely

 4   reported that his FWS informants were simply “concerned citizens.” Because it

 5   never acknowledges this fact, the government fails to explain why it thinks that

 6   doesn’t demonstrate that Marquez was pursuing Dr. Warren and NMD in some way

 7   outside of his official, proper duties as a Border Patrol agent.

 8   Border Patrol Text String

 9         The government concedes that Dr. Warren may cross-examine agents about

10   their texts, in particular the Burns/Marquez/Ballesteros string that occurred during

11   their surveillance of the Barn. Resp. at 4. It then claims that the agents may not be

12   cross-examined about anything in the conversation other than the messages they

13   personally sent. Its only support for this is a blanket citation to the Jencks Act, 18

14   U.S.C. § 3500. But nothing in the Jencks Act even purports to limit permissible

15   cross-examination. Rather, the Jencks Act imposes a requirement on the government

16   to produce any existing statements of its witnesses. And in any event, the

17   government produced this string not under the Jencks Act, but pursuant to this

18   Court’s order on a Dr. Warren’s motion to compel. It offers no other basis for its

19   proposed limitation.

20         Isolated statements from within the conversation are not what reveals the bias;

21   it is the nature of the entire exchange, including the type of information they were

22   sharing and the manner in which they were sharing it. Without access to the

23   exchange, the jury will be unable to understand what was actually going on that

24   afternoon, and the individual statements, without the context of the conversation, are

25   practically meaningless. The government describes the conversation as “out-of-

26   context hearsay statements,” Gov. Resp. at 5, but context is exactly what introducing

27   the whole exchange necessarily will provide. The jury will have heard the agents’

28   testimony about how they set up the surveillance, and what they were observing;



                                                4
 1   there is nothing confusing or prejudicial about providing them with a copy of the

 2   conversation the agents were contemporaneously having while they were doing the

 3   actions they’ve already described. Nor does it constitute hearsay, as none of the

 4   statements are being offered for the truth of the matter asserted, but rather to show

 5   what the agents were discussing and how they were discussing it as they surveilled

 6   the Barn in preparation for arresting Dr. Warren.

 7   Public Criticism

 8         The government argues that Dr. Warren “has failed to produce any evidence

 9   that either agent knew about the press release or accompanying report prior to setting

10   up surveillance.” Resp. at 5. This argument discounts the existence of circumstantial

11   evidence. True, the disclosure shows neither agent receiving a copy of the report by

12   email—as Dr. Warren stated in his motion (Doc. 320 at 15). But email is not the only

13   way information travels. The government never acknowledges that the agents’

14   superior definitely knew about the report, nor that Agent Marquez discussed NMD’s

15   planned appearance on the news that evening with one of his FWS sources around

16   1:00 that afternoon, which is before the surveillance began. The government claims

17   to be unable to see why “these items would merit mention at muster,” but ignores

18   the fact that the Patrol Agent in Charge found it important enough to send to the

19   Sheriff’s Office and the National Park Service “For [their] situational awareness.”

20   SE Exh. 8 (Doc. 172-4). That sounds like precisely the sort of thing that would be

21   discussed at muster.

22         Most importantly, the government has intentionally and, so far, successfully,

23   avoided allowing the agents to testify under oath about whether they were aware of

24   the report, or not. It cannot now argue against allowing circumstantial evidence of

25   the agents’ awareness when it has prevented the development of direct evidence of

26   the same.

27         Nor does the government address the most obvious piece of evidence here:

28   the timing. Per their testimony, the agents had never surveilled the Barn before. Yet



                                               5
 1   they decided to do it for the first time a few hours after NMD posted its scathing

 2   report and video. Timing can be probative of a connection—a fact the government

 3   readily acknowledges when insisting that a conspiracy existed. See, e.g.,

 4   Government Response to Defendant’s Motion in Limine, Doc. 319, at 4 (offering as

 5   proof of a conspiracy that “members of No More Deaths went to the shelters on the

 6   exact day the illegal aliens crossed into the United States illegally.”); RT 6/4/19 at

 7   119 (government opposing Rule 29 motion based on “a series of actions that are not

 8   a coincidence and can reasonably be interred to be the result of a plan” when “[t]he

 9   defendant speaks to Mujica for the first time in two weeks, more than two weeks, on

10   January 11th. The next day the material witnesses crossed into the United States.”).

11   Thus, when the government says Dr. Warren has produced no evidence, what it

12   really means is that all of the evidence is circumstantial. But that does not make it

13   less probative. The inference is definitely there to be drawn, and the jury must decide

14   whether to draw it.

15         The government then argues that the report would not provide any reason for

16   the agents to “commit perjury or fabricate evidence.” But that is not the standard.

17   Bias need not produce outright lies; rather, it is anything that “might lead the witness

18   to slant, unconsciously or otherwise, his testimony in favor of or against a party.”

19   United States v. Abel, 469 U.S. 45, 51 (1984). The government never attempts to

20   deny that the report could do that.

21         This standard also forecloses the government’s suggestion that the “cross-

22   examination on this issue should be limited to asking the agents whether they have

23   ever reviewed the press release and/or report, and, if so, whether it has had any

24   impact on their testimony in this case.” Resp. at 5. Given that the Supreme Court

25   explicitly recognizes that bias can operate unconsciously, simply asking witnesses if

26   they are biased is insufficient. The government cites Chipman v. Mercer, 628 F.2d

27   528, 532-33 (9th Cir. 1980) for its suggestion that the cross be limited to asking the

28   agents if the report impacted their testimony. But Chipman itself says that



                                                6
 1   “[e]xamination for bias and prejudice must be permitted if it is reasonable to assume

 2   that animosity to a group might prejudice the witness, either consciously or

 3   unconsciously, against a defendant who shares the characteristics of that class.” Id.

 4   (emphasis added).

 5         The government expresses concern about getting “into the particulars of the

 6   report,” and “admit[ting] the report into evidence.” Resp. at 5-6. Defendant agrees

 7   that would not be necessary; however, a summary may be needed so the jury can

 8   understand why agents might react strongly to public accusations that they

 9   committed “acts of vandalism—which include slashing, dumping out, and

10   confiscating water bottles,” and that “the culture of the US Border Patrol both

11   authorizes and normalizes such acts of cruelty.” For example, a copy of the

12   “factsheet” summarizing the content might suffice.1 The defendant’s intent—and

13   focus—would not be on the facts presented, or whether they are true, but rather on

14   the nature and tone of the accusations leveled.2

15   Previous Defense Objection

16         The government objects to Dr. Warren seeking to use this information now,

17   given his objection to Marquez’s testimony about his prior investigation at the first

18   trial. But it concedes that the evidence in fact came in at the first trial, and may well

19   do so again, even if the defense objects; indeed, the government discussed that

20   evidence in its opening statement, before the defense had any opportunity to “open

21   the door.” Given the significant risk that this information will be admitted regardless

22   of his objection, it is entirely reasonable for Dr. Warren to seek to rebut it.

23         Finally, the government tries to divert attention from the fact that both agents

24   gave a large amount of subjective testimony by listing out its other evidence of

25
     1
       http://www.thedisappearedreport.org/uploads/8/3/5/1/83515082/factsheet-
26   interference_with_humanitarian_aid__1_.pdf
     2
        The government complains about the sue of the trial “as a platform for debating
27   immigration policy,” and then provides a non-functional link to an unidentified website
     that allegedly attributes a motivation to Dr. Warren. The defense has no idea that this is
28   supposed to refer to or how it could possibly be attributed to Dr. Warren.


                                                 7
 1   intent. But it never denies that both agents’ opinions are important to its case, nor

 2   offers to limit their testimony to the objective facts they observed. It clearly has no

 3   intention of doing so, and the agents’ credibility remains crucial to its case.

 4
           RESPECTFULLY SUBMITTED this 30th day of September, 2019.
 5
 6                                                  By /s/ Amy P. Knight
                                                           Gregory J. Kuykendall
 7
                                                           Amy P. Knight
 8                                                         531 S Convent Avenue
 9
                                                           Tucson, AZ 85701
                                                           Attorneys for Defendant Scott
10                                                         Daniel Warren
11
12
13                              CERTIFICATE OF SERVICE
14
            I certify that on September 30th, 2019, I electronically transmitted a PDF
15   version of this document to the Clerk of Court using the CM/ECF System for filing
16
     and for transmittal of a Notice of Electronic Filing to the following CM/ECF
     registrants:
17
18         Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
           Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
19         United States Attorney’s Office
20         405 W. Congress, Suite 4800
21         Tucson, AZ 85701
22
23
24
25
26
27
28



                                                8
